Citation Nr: 0727661	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-21 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly pension (SMP), based upon need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service from November 1963 to October 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2007, the veteran testified before the undersigned at 
a Travel Board hearing at the RO.  A transcript is associated 
with the claims file.


FINDINGS OF FACT

1.  The veteran was awarded non-service-connected disability 
pension benefits by action of the RO in May 1998, with the 
approval of the Adjudication Officer.  He has a combined non-
service-connected disability rating of 40 percent.

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

3.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

4.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A; 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.351, 3.352 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran prior to the initial adjudication of his claim.  In 
July 2004, the RO sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The July 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he warranted benefits for being 
housebound, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the July 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
June 2005 SOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for benefits, e.g., 
as to potential downstream issues such as effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claim herein is being 
denied, any such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

The veteran requests that he be granted increased benefits in 
the form of special monthly pension.  SMP is awarded based on 
medical need, as set forth below.  Therefore, the veteran 
must meet the medical criteria required in order to be 
granted special monthly pension based upon the need for 
regular aid and attendance or on account of being housebound.  
Therefore, while the Board sympathizes with the veteran's 
stated financial troubles, we may only grant this benefit 
based on the medical evidence of record.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 
1521(a).  Section 1521 further provides for an increased rate 
of pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance or has a disability rated as permanent and total 
and (1) has an additional disability or disabilities ratable 
at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. 
§§ 1521(d), (e); see also 38 C.F.R. §§ 3.351(b), (c), and 
(d).

Pursuant to 38 C.F.R. § 3.351(c), a veteran will be 
considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d).

In this case, the veteran has no service-connected 
disabilities.  He was awarded a permanent and total rating 
for non-service-connected disability pension in a March 1995 
rating decision.  His non-service-connected conditions are as 
follows: degenerative disc disease L3-S1 with sciatic 
neuritis, evaluated as 20 percent disabling; and degenerative 
disc disease, status post fusion of C6-C7, evaluated as 20 
percent disabling.  His combined rating for his non-service-
connected disorders is 40 percent.

The evidence of record includes a February 2004 VA discharge 
report showing a diagnosis of cervical myelopathy, status 
post anterior cervical discectomy and fusion.  The veteran 
was instructed not to do any heavy lifting, bending, or 
stooping.  The veteran was ambulatory upon discharge.

In July 2004, the veteran underwent VA examination.  It was 
noted that he was living with his girlfriend.  He could dress 
and bathe himself.  He was independent in his activities of 
daily living.  He was not permanently bedridden.  His best 
corrected vision was 20/40.  In a typical day, the veteran 
got the newspaper, made breakfast, walked, and wrote poetry.  
On examination, his gait was normal.  He had no functional 
restrictions of his upper or lower extremities.  The veteran 
was able to walk many blocks without the assistance of 
another person.  Other than mild restrictions with head 
rotation, no abnormalities were found.  The diagnoses were 
status post C6-7 nailing, hyperlipidemia, impaired glucose 
tolerance, and status post right knee arthroscopy.

In a July 2004 written statement, the veteran indicated that, 
prior to his surgery, he had been becoming paralyzed.  He 
said he based his application for aid and attendance on the 
fact that he was housebound before and after his surgery.  
Because of that, he fell behind on his bills.

In an undated report received by the RO in July 2004, the 
veteran's physician indicated that he was able to walk 
unaided, he was able to feed himself, he did not need 
assistance in bathing and tending to his hygiene needs, he 
was able to care for his needs of nature, he was not confined 
to a bed, he was able to sit up, he was not blind, he was 
able to travel, he could leave home without assistance, and 
he did not require nursing home care.  There were no other 
pertinent facts which showed the veteran's need for aid and 
attendance.

In a subsequent July 2004 written statement, the veteran 
indicated that the only reason he was not housebound was 
because he chose to have the surgery.  Otherwise, he would be 
in a wheelchair.  He said he had recovered a long way since 
then, but was still not 100 percent better.

An April 2005 VA outpatient record shows the veteran was 
diagnosed with degenerative disk disease, cervical and 
lumbar, status post anterior cervical discectomy and fusion 
with excellent results.  He was discharged from 
rehabilitation because he was doing so well.

A September 2006 private treatment record shows the veteran 
complained of neck pain and occasional neurological symptoms 
to the left upper extremity.  These symptoms had been present 
for ten years and had not progressed since surgical repair a 
few years ago.  He was independent in activities of daily 
living and ambulation.

In a May 2007 written statement, A.W., M.D., indicated the 
veteran suffered from multiple severe health problems.  He 
was in need of constant medical attention.  He had symptoms 
related to his cervical spine with occasional radiating pain 
and tingling of the left upper extremity.  They were 
disabling the veteran and getting worse.  As a result, the 
veteran experienced difficulty with cooking, vacuuming, and 
shopping.  He ordered food and avoided shopping as much as 
possible.  He had a progressing inability to climb stairs, so 
he avoided leaving his apartment for fear of climbing four 
flights.

In his June 2007, testimony before the undersigned, the 
veteran said that, after his surgery, he was released the 
next day and then spent a month in bed.  During that time, he 
had friends that helped him.  If he had not undergone the 
surgery, the veteran would have been bound to a wheelchair.  
It was very difficult for the veteran to leave his apartment 
and arrive at the hearing.  No one helped him that day.  He 
used a back brace.  He normally used it when he went out.  He 
generally did not cook and instead had food delivered.  The 
veteran used a cane for support.  He lived on the fourth 
floor of a building without an elevator.  It took him an hour 
to walk those stairs because of the pain.  He was not blind 
and had no occasion to be in a nursing home.

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against the 
grant of special monthly pension based upon the need for 
regular aid and attendance or on account of being housebound.  
The undated form filled out by the veteran's physician, 
returned to the RO in July 2004, shows he could do the 
activities of daily living, such as feeding, bathing, 
shaving, and toileting, and there was no subsequent clinical 
evidence which suggests otherwise.  The July 2004 VA 
examination report also shows the veteran could dress and 
bathe himself and was independent regarding activities of 
daily living.  A September 2006 private treatment record also 
indicated the veteran was independent with regard to 
activities of daily living.

The Board notes that there is nothing in the record to 
indicate that the veteran requires the aid and attendance of 
another person or that he is housebound.  The veteran's best 
corrected vision was 20/40, and he has not contended that his 
vision interferes with his ability to leave the house, which 
is evidence against a finding that the veteran is blind or 
nearly blind.  In spite of the evidence showing the veteran 
has a neck and back disorder, none of the evidence shows that 
he has a need for regular aid and attendance of another 
person.  He was able to leave his apartment by himself and 
arrive at his hearing unaided.  While the stairs were 
difficult and caused him to stay inside sometimes, he was not 
housebound because of an inability to climb stairs.

The Board therefore finds that the veteran is not so nearly 
helpless as to require the regular aid and attendance of 
another person.  In other words, the criteria for entitlement 
to SMP on account of the need for the regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.352(a).

Concerning the veteran's claim for special monthly pension at 
the housebound rate, the Board notes that, despite his 
multiple health problems, the evidence does not show that he 
is housebound.  As noted above, although he does not like to 
leave his apartment because he lives on the fourth floor and 
has trouble getting around, the evidence does not show that 
he is unable to do so.  He does not have a single permanent 
disability that is evaluated as 100 percent disabling.  
Moreover, neither the lay or medical evidence of record 
establishes, or even suggests, that the veteran is 
"permanently housebound" by reason of disability or 
disabilities.  Indeed, on examination, the only abnormality 
found was some restricted range of motion of the veteran's 
neck.

As noted, the evidence shows the veteran is mobile.  While he 
stated that it took him a long time to climb the stairs and 
cross the street, he was still able to do so.  In addition, 
none of the medical evidence of record shows the veteran is 
confined to his apartment.  Moreover, while the veteran 
indicated he was in bed for one month following his surgery, 
this does not show that he was permanently housebound, as is 
required for a grant of this benefit.  Accordingly, the 
criteria for entitlement to an increased pension benefit 
based on housebound status, see 38 U.S.C.A. § 1521(e) and 38 
C.F.R. § 3.351(d), have not been met.

For the reasons stated herein, the Board finds that the 
preponderance of the evidence is against a finding that the 
criteria for special monthly pension by reason of the need 
for aid and attendance of another person, or by reason of 
being housebound, have been met at this time.  It follows 
that there is not such a state of balance of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to special monthly pension, based upon need for 
regular aid and attendance or on account of being housebound, 
is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


